DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
In light of pre-appeal decision entered on September 21, 2022, the Final Office Action mailed on March 29, 2022 is hereby WITHDRAWN and replaced with this Non-Final Office Action contained herein. Accordingly claims 1-19, 63-65 and 87-93 remain pending and have been examined.

Terminal Disclaimer
The terminal disclaimer filed on July 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,878,414 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant argues that Weber ‘172 in view of Weber ‘183 does not teach or suggest the claim limitation: (1) transmitting, by a commercial entity subsystem, merchant payment data via a first communication path that comprises the merchant subsystem and  (2) communicating, by a commercial entity subsystem, commercial payment data to a financial institution subsystem using the transaction key via a second communication path that bypasses the merchant subsystem, wherein the commercial payment data comprises the crypto information, the commercial payment data being different from the merchant payment data and  (3) the commercial entity subsystem is separate from the financial institution subsystem, the electronic device, and the merchant subsystem.
In response Examiner respectfully disagrees and submits that Weber does teach or suggest the claimed limitations. 
With respect to “transmitting, by a commercial entity subsystem, merchant payment data via a first communication path that comprises the merchant subsystem, Weber at paragraph [0066], discloses that “Once various transaction and customer-related information is collected by computing device 112, computing device 112 can transmit at least a portion of the information to merchant service provider 130, such as CyberSource.RTM. or Authorize.Net.RTM..” and for this the claim limitation is met and the rejection should be maintained. 
With respect to “communicating, by a commercial entity subsystem, commercial payment data to a financial institution subsystem using the transaction key via a second communication path that bypasses the merchant subsystem, wherein the commercial payment data comprises the crypto information, the commercial payment data being different from the merchant payment data, Weber further teaches at paragraph [0087 and 0096] that “It should be noted that, in the illustrated example, the payment information is transmitted via an SSL pipe in a communication session from the computing device 112 to the merchant service provider 130 and bypasses the merchant system 120 altogether.” By bypassing the merchant subsystem means another channel is used to communicate the payment information directly to the acquirer. Based on the above, the claim limitation is met and the rejection should be maintained.
With respect to “the commercial entity subsystem is separate from the financial institution subsystem, the electronic device, and the merchant subsystem” Weber at fig. 1 discloses that merchant 110; merchant service provider 130; merchant system 120; payment processing system 150 and consumer computing device 112 are all separate entities and for this reason the claim limitation is met and the rejection should be maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-19, 63-65, and 87-93, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Broader than the Specification
Claim 1 recites in pertinent parts “…communicating … commercial payment data to a financial institution subsystem using the transaction key….
Claim 15 recites in pertinent parts “…transmitting … commercial payment data to a financial institution subsystem using the transaction key….
Claim 87 recites in pertinent parts “…communicating … commercial payment data to a financial institution subsystem using the transaction key….
Paragraphs [0052} of Applicant’s Specification (PGPub) and fig. 5 appear to describe transaction key as a decryption key while in the claim the transaction key appear to be a index or lookup key. Therefore, the Spec does not support the more generic limitations described in the claim. The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention. (LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005)).

Lack of Algorithm:
Claim 1 recites in pertinent parts “…communicating … commercial payment data to a financial institution subsystem using the transaction key….
Claim 15 recites in pertinent parts “…transmitting … commercial payment data to a financial institution subsystem using the transaction key….
Claim 87 recites in pertinent parts “…communicating … commercial payment data to a financial institution subsystem using the transaction key….
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 15 and 87, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in pertinent parts “…communicating … commercial payment data to a financial institution subsystem using the transaction key….
Claim 15 recites in pertinent parts “…transmitting … commercial payment data to a financial institution subsystem using the transaction key….
Claim 87 recites in pertinent parts “…communicating … commercial payment data to a financial institution subsystem using the transaction key….
It would be unclear to one of ordinary skill in the art to understand how the commercial payment data is communicated or transmitted to financial institution using a transaction key. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 63-65 and 87-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (hereinafter “Weber”) U.S. Patent Application Publication No. 2014/0108172 A1 in view of Weber U.S. Patent Application Publication No. 2014/0310183 A1 

As per claims 1, 15 and 87, Weber discloses a method comprising: 
receiving, by a commercial entity subsystem, device transaction data from an electronic device (0039, which discloses that “in some embodiments, multiple types and instances of transaction data may be received and processed.  For example, "first transaction data" and "second transaction data" may include separate transaction data that is generated by transactions that are separated by time, merchant, merchant location, consumer location, transaction type, or any other variable that would cause transaction data associated with a single consumer account to be separated into two different messages or pieces of data”), wherein the device transaction data comprises:
token information indicative of a payment credential on the electronic device (0037, which discloses that the transaction data may merely include an account identifier or payment token);
crypto information indicative of the electronic device (0063, which discloses that crypto service 180 can provide security services for supporting security features for payment processing and payment authentication application and processes”); and
transaction information indicative of a transaction between the electronic device and a merchant subsystem (0042, which discloses that “A "payment transaction" may include any interaction between a buyer and a seller for a good or service.  For example, a payment transaction may include a consumer initiating a transaction at a merchant website through a user computer or may include a consumer completing a purchase at a merchant's physical brick and mortar storefront”);
deriving, by a commercial entity subsystem, a transaction key based on transaction key data (see abstr. Which discloses that “The reader device can encrypt payment information using a third party encryption mechanism, such as derived unique key per transaction (DUKPT).”; 0011), wherein the transaction key data comprises:
the token information (0041, which discloses that “the payment token may be derived from the primary account identifier”); and 
a first portion of the transaction information (0064, which discloses that “The reader device 104 can be configured to encrypt payment information specific to a transaction.  The reader device 104 can encrypt payment information by deriving a unique key for a transaction.”);
transmitting, by a commercial entity subsystem, merchant payment data via a first communication path that comprises the merchant subsystem (0066, which discloses that “Once various transaction and customer-related information is collected by computing device 112, computing device 112 can transmit at least a portion of the information to merchant service provider 130, such as CyberSource.RTM. or Authorize.Net.RTM..”), 
wherein the merchant payment data comprises:
the token information (0037, which discloses that the transaction data may merely include an account identifier or payment token); and 
a second portion of the transaction information (0039, which discloses that “For example, "first transaction data" and "second transaction data" may include separate transaction data that is generated by transactions that are separated by time, merchant, merchant location, consumer location, transaction type, or any other variable that would cause transaction data associated with a single consumer account to be separated into two different messages or pieces of data.”); and
communicating, by a commercial entity subsystem, commercial payment data to a financial institution subsystem using the transaction key via a second communication path that bypasses the merchant subsystem, wherein the commercial payment data comprises the crypto information, the commercial payment data being different from the merchant payment data (0087, which discloses that “It should be noted that, in the illustrated example, the payment information is transmitted via an SSL pipe in a communication session from the computing device 112 to the merchant service provider 130 and bypasses the merchant system 120 altogether.”; 0096); and 
the commercial entity subsystem is separate from the financial institution subsystem, the electronic device, and the merchant subsystem (see fig. 1, merchant 110; merchant service provider 130; merchant system 120; payment processing system 150 and consumer computing device 112).
Alternatively Weber ‘183 discloses the method comprising:
communicating, by a commercial entity subsystem, commercial payment data to a financial institution subsystem using the transaction key via a second communication path that bypasses the merchant subsystem, wherein the commercial payment data comprises the crypto information, the commercial payment data being different from the merchant payment data (0093, which discloses that “As shown in FIG. 8, in embodiments of the present invention a merchant processor computer 130 can receive and process transaction requests from a plurality of retail payment channels that would otherwise bypass the merchant processor computer 130 and be sent directly to acquirer computer 140.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Weber and incorporate the method, comprising communicating, by a commercial entity subsystem, commercial payment data to a financial institution subsystem using the transaction key via a second communication path that bypasses the merchant subsystem, wherein the commercial payment data comprises the crypto information, the commercial payment data being different from the merchant payment data in view of the teachings of Weber ‘183 in order to enhance security of the transaction.

As per claims 2 and 88, Weber further discloses the method, wherein the token information comprises at least one of: 
a primary account number of the payment credential (0037; 0039); or an expiry date of the payment credential (0045; 0051).

As per claims 3 and 89, Weber further discloses the method, wherein:
the transaction information comprises merchant information indicative of the merchant subsystem (0009; 0039; 0045); and
the first portion of the transaction information comprises the merchant information (0009; 0039; 0045).

As per claims 4 and 90, Weber further discloses the method, wherein the second portion of the transaction information comprises the merchant information (0039).

As per claims 5 and 91, Weber further discloses the method, wherein the second portion of the transaction information does not comprise the merchant information (0039; 0045).

As per claims 6 and 92, Weber further discloses the method, wherein the merchant information comprises a merchant identification element associated with an acquiring bank of the merchant subsystem (0039).

As per claims 7 and 93, Weber further discloses the method, wherein the transaction information comprises at least one of:
an amount of a cost of the transaction (0045);  or a currency of the transaction (0045).

As per claim 8, Weber further discloses the method, further comprising, at the commercial entity subsystem, generating a transaction identifier, wherein the transaction key data further comprises the generated transaction identifier (0039; 0040; 0041).

As per claim 9, Weber further discloses the method, wherein the merchant payment data further comprises the generated transaction identifier (0039; 0040; 0041).

As per claim 10, Weber further discloses the method, wherein the sharing comprises sharing the commercial payment data with the financial institution subsystem in response to receiving a key from the financial institution subsystem at the commercial entity subsystem that is the same as the transaction key (0011).

As per claim 11, Weber further discloses the method, wherein the sharing comprises sharing the commercial payment data and the transaction key with the financial institution subsystem (0011).

As per claim 12, Weber further discloses the method, wherein the commercial payment data further comprises transaction-enhancer information that comprises at least one of:
a partial shipment indicator (0050); or a recurring billing indicator (0050).

As per claim 13, Weber further discloses the method, wherein the commercial payment data further comprises transaction-enhancer information that comprises at least one of:
an amount restriction (0045; 0077);  or a time restriction (0045; 0069).

As per claim 14, Weber further discloses the method, wherein the crypto information is based on a shared secret between the electronic device and the financial institution subsystem (0011).

As per claims 16 and 63, Weber further discloses the method, wherein both the first portion of the credential data and the second portion of the credential data are required by the financial institution subsystem to validate the credential data for funding the transaction (0039; 0133; 0135).

As per claims 17 and 64, Weber further discloses the method, wherein:
the first portion of the credential data comprises an account number of the payment credential (0039; 0040; 0041); and
the second portion of the credential data comprises a cryptogram generated using a shared secret of the electronic device and the financial institution subsystem (0039; 0040; 0041).

As per claims 18 and 65, Weber further discloses the method, wherein the second portion of the credential data links the first portion of the credential data to the electronic device and to the transaction (0039).

As per claim 19, Weber further discloses the method, wherein:
the first portion of the credential data comprises a cryptogram generated using a shared secret of the electronic device and the financial institution subsystem (see abstr; 0011); and
the second portion of the credential data comprises an account number of the payment credential (0039; 0040; 0041).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 16, 2022